Citation Nr: 1134710	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to February 1960 and from April 1964 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

In an April 2010 written statement, the Veteran withdrew his previously-requested Board hearing.

FINDING OF FACT

The Veteran's service-connected disabilities result in his requiring assistance with a number of his activities of daily living (ADLs) and require care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

CONCLUSION OF LAW

The criteria for SMC based on A&A have been met. 38 C.F.R. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the full grant of the benefit sought, contained herein, the Board finds that any discussion of the duties to notify or assist is unnecessary.

II.  Analysis

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

A January 2006 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) was completed by the Veteran's private physician, Dr. W.  The Veteran stated that he was unable to dress himself, bathe himself, cook for himself, or walk on his own.  He could not bend over and pick things up and used an aid in his home to walk.  Dr. W observed that the Veteran had to use a cane to walk and could not bend forward.  He could not put on his shirt, but he could button it.  He was able to feed himself.  He could not wipe after bowel movements or raise his arms above his head.  The Veteran had swelling in his left leg but motion was fair.  He had no feeling in his right leg below the knee and had to use a crutch for the right leg.  The Veteran could flex but not extend his neck and could not rotate it beyond 15 degrees each way.  He was not able to flex or extend his spine and had limited ability to rotate.  The Veteran had urinary urgency at times and poor hearing.  He had a very difficult time getting to a sitting or standing position.  His wife had to help him get up around noon and got him to the bathroom.  He could watch television or use a computer for an hour or two and spent much of his time in a recliner.  He had a lot of pain all of the time.  He had food brought to his recliner, and he went to bed around midnight.  The Veteran was able to walk about 30 feet without the assistance of another person.  He was only able to leave home about once per week.  He used a cane to walk but still could not go one block.  The Veteran had severe degenerative joint disease with decreased motion.  He was not able to do any appreciable activity.  He also had numbness of the right leg below the knee and ambulatory dysfunction.  Dr. W certified that the Veteran required the daily, personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

In a June 2006 written statement, Dr. W indicated that the Veteran's wife helped him dress, get out of bed, prepare food, and attend to his toileting needs.

In a July 2006 written statement, the Veteran's wife indicated that he needed her to perform functions of everyday living, including bathing, feeding, dressing, attending to his needs of the toilet and helping him put on his back brace when he went to the doctor.  She protected him from the hazards of his daily environment.  She made sure that he took his medications.

A March 2008 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) was completed by a VA provider.  The Veteran's gait was unsteady.  He was in a recliner most of the day and went to bed around midnight.  He was in a wheelchair.  The provider opined that the Veteran needed assistance with personal care due to his degenerative joint disease, including cleaning himself after bowel movements.  He could not bend forward to put on socks or shoes.  He needed help in the bath due to balance issues and bending problems, which were associated with his service-connected disability of the spine.  He required assistance with standing and ambulated with a rolling walker.  His balance problems were due to degenerative joint disease and problems with his knees.  He could flex and rotate his neck but not extend it.  He could not flex or extend his spine and had very limited ability to rotate.  He had urinary urgency at times, poor memory, poor hearing, and difficulty coming to a sitting or standing position, which was due to his spine disability.  He watched television and used the computer for one to two hours a day.  He spent most of his time in a recliner and was not able to do any appreciable activity.  The VA provider said that the Veteran was not able to walk without the assistance of another person.  He used a wheelchair, rolling walker, and knee brace.  The diagnoses included service-connected and non-service-connected disabilities.  The VA clinician opened that the Veteran needed the daily personal health care services of a skilled provider.

An April 2008 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) was completed by a VA physician.  The Veteran presented in a wheelchair and was clean and appropriately dressed.  He was accompanied by his spouse.  He needed assistance with dressing, bathing, and toileting.  He could raise his hands above his head.  He had weakness of the left leg from malignancy and anemia.  He had peripheral neuropathy and numbness in the legs with right foot drop.  There was nerve impairment of the lumbar spine, radiculopathy of the lumbosacral spine, degenerative joint disease of the spine, and nerve damage in a spine combat injury.  The Veteran rarely left home except for medical appointments.  He needed assistance with all activities of daily living and instrumental activities of daily living.  He could walk only three or four feet with a walker.  He was not able to walk without the assistance of another person.  He used a four-wheeled walker and electric wheelchair.  The diagnoses were colon carcinoma, iron deficiency anemia, acute gastric ulcers with hemorrhage, degenerative joint disease, diabetes mellitus type II, osteoarthritis of the knee, paralysis of the sciatic nerve, back pain, PTSD, erectile dysfunction, gastroesophageal reflux disease, hypertrophy of the prostate, urinary obstruction, and degenerative disc and joint disease.  The VA physician opined that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

The issue in this case is not whether the Veteran is so helpless as to need regular aid and attendance.   VA A&A examiners and the Veteran's private physician have repeatedly certified that the Veteran requires the daily personal health services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  Moreover, these examiners have noted inabilities or incapacities of the type specified in 38 C.F.R. § 3.352(a).  The issue in this case is whether these inabilities or incapacities are due to the Veteran's service-connected disabilities.  The Board finds that they are.  

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) (100 percent), degenerative disc disease of the lumbosacral spine (40 percent), peripheral neuropathy of the right lower extremity with incomplete foot drop (40 percent), peripheral neuropathy of the left lower extremity with arthralgia of the left foot (40 percent), type II diabetes mellitus (20 percent), bilateral deafness (10 percent), tinnitus (10 percent), left post-operative inguinal hernia (0 percent), and erectile dysfunction (0 percent).

The three A&A examination reports show that the Veteran was unable to dress or bathe himself without help.  He could not attend to his toileting needs without help.  He had difficulty getting to a sitting or standing position and needed his wife's help.  Two health care providers indicated that the Veteran could not do any appreciable activity.  He needed assistance with standing, could not walk without the assistance of another person, and could only walk three or four feet with a walker.  These deficiencies were noted to be due, at least in part, to the Veteran's degenerative joint disease of the spine and peripheral neuropathy of the right and left lower extremities.

The above evidence supports a grant of SMC based on aid and attendance because the Veteran's lumbosacral and lower extremity disabilities prevent him from leaving his home other than to go to medical appointments, render him unable to walk significantly, impact his ability to dress and groom himself, impact his ability to care to his toileting needs, and require care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  The Veteran requires his wife's help in order to get out of bed.  The Board notes that the Veteran's wife is a registered nurse assistant.  Thus, the Veteran is unable to function in an appropriate manner without aid and assistance and is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, SMC based on A&A is warranted and the claim must be granted.


ORDER

Entitlement to SMC based on A&A is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


